           Case 2:18-cv-00866-JCM-GWF Document 47 Filed 04/09/19 Page 1 of 5



 1   THE THATER LAW GROUP, P.C.
     M. LANI ESTEBAN-TRINIDAD
 2   Nevada Bar No. 006967
     7251 West Lake Mead Blvd., Ste. 300
 3
     Las Vegas, Nevada 89128
 4   Telephone: (702) 736-5297
     Fax: (702) 736-5299
 5   Attorney for Plaintiffs
     RICHARD CASPER and NORMA JEAN MCGRATH
 6
                                    UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     RICHARD CASPER, an individual; NORMA
 9   JEAN MCGRATH, an individual,                                  CASE NO.: 2:18-cv-00866-JCM-GWF
                                                                             Consolidated:
10                         Plaintiffs,                             CASE NO.: 2:18-cv-01455-GMN-NJK
11
     DIAMOND RESORTS INTERNATIONAL
12   MARKETING, INC., a foreign corporation;                     STIPULATION AND ORDER TO
     DIAMOND RESORTS INTERNATIONAL, INC., A                    EXTEND DISCOVERY DEADLINE and
13   Delaware corporation; DOES 1 through 10 inclusive;               RELATED DATES
     DOES & ROES CORPORATIONS ENTITIES 1
14   through 10 inclusive; DANIEL PERCY, an
15   individual,                                                              (First Request)

16                            Defendants,

17

18          Pursuant to LR 26-4, all parties hereby stipulate to extend the discovery deadline of April 29,
19
     2019 and related scheduling order deadlines in this action.
20
            This is the first request for an extension to the discovery plan and scheduling order in this matter.
21
            The parties were scheduled to participate in an Early Neutral Evaluation (“ENE”) on April 29,
22

23   2019 but agreed to reschedule the same in deference to the recent passing of Plaintiff McGrath’s mother.

24   Based on the foregoing, the parties request the discovery deadline agreed upon in the Joint Discovery

25   Plan and Scheduling Order (ECF No. 29) (Special Scheduling Review Requested) is extended ninety
26   (90) days from their expiration deadlines.
27
     ..
28
     ..
                                                         -1-
          Case 2:18-cv-00866-JCM-GWF Document 47 Filed 04/09/19 Page 2 of 5



 1   1.   DISCOVERY COMPLETED TO DATE:

 2        BY PLAINTIFFS RICHARD CASPER AND NORMA JEAN MCGRATH:
 3
          (1) Video-Taped Deposition of Daniel Percy
 4
          (2) Video-Taped Deposition of William McCoy
 5
          (3) Video-Taped Deposition of Tony Walker
 6
          (4) Initial Disclosures, Supplemental Disclosures, Third Supplemental Disclosures and Fourth
 7

 8           Supplemental Disclosures;

 9        (5) Expert Witness Disclosure for Dr. John Paglini
10        (6) Plaintiffs’ Responses to Request for Production of Documents by Defendant Percy
11
          (7) Plaintiffs’ Responses to Interrogatories by Defendant Percy
12
          (8) Plaintiffs’ Responses to Request for Admissions by Defendant Diamond Resorts
13
          (9) Plaintiffs’ Responses to Request for Production of Documents by Defendant Diamond
14

15           Resorts (First Set)

16        (10)   Plaintiff Richard Casper’s First Set of Request for Production of Documents to Defendant

17           Diamond Resorts
18
          (11)   Plaintiff Richard Casper’s First Set of Interrogatories to Defendant Diamond Resorts
19
          BY DEFENDANTS DIAMOND RESORTS:
20
          (1) Video-Taped Deposition of Richard Casper
21
          (2) Initial Disclosures, First Supplement, Second Supplement, Third Supplement and Fifth
22

23           Supplemental Disclosures

24        (3) Defendant Diamond Resorts First Set of Interrogatories to Plaintiff Norma Jean McGrath and
25           Richard Casper
26
          (4) Defendant Diamond Resorts Request for Admissions to Plaintiffs Richard Casper and Norma
27
             Jean McGrath
28

                                                     -2-
             Case 2:18-cv-00866-JCM-GWF Document 47 Filed 04/09/19 Page 3 of 5



 1            (5) Custodian of Records Depositions for John Paglini, Psy. D., Karen Anderson Ph. D., Akami

 2                 Concierge Service, Inc., Fuller Holdings
 3
              BY DEFENDANT DANIEL PERCY:
 4
              (1) Defendant Percy’s First Supplemental List of Witnesses and Document Production, and
 5
                   Second Supplemental Disclosures
 6
              (2) Request for Documents to Plaintiffs Richard Casper and Norma Jean McGrath
 7

 8            (3) Interrogatories to Plaintiff Norma Jean McGrath & Richard Casper

 9   2.       DISCOVERY YET TO BE COMPLETED:
10            Plaintiffs intend to notice several depositions of employees of Defendants whom Plaintiffs
11
     believes are likely to have discoverable information that Plaintiffs may use to support her claims or
12
     defenses, unless used solely for impeachment. Plaintiffs may conduct any other necessary discovery
13
     they believe will be used to support their claims in this action pending trial.
14

15            Defendants intend to notice depositions of Plaintiff McGrath and other individuals whom it

16   believes to have discoverable information that it may use to support its claims or defenses, unless used

17   solely for impeachment. Defendants may conduct any other necessary discovery it believes will support
18   its defense against Plaintiffs’ claims.
19
     3.       PROPOSED REVISED DISCOVERY PLAN:
20
              A.      Summary of Proposed Changes
21
                                                  Current Deadline                     Revised Deadline
22

23        Close of Discovery                        April 29, 2019                 Monday, July 29, 2019
                                                                                 (July 28, 2019 is a Sunday)
24        Interim Status Report                   February 28, 2019                     May 30, 2019
                                                                               (60 days before proposed
25                                                                             discovery deadline)
26        Dispositive Motions                        May 29, 2019                     August 28, 2019
                                                                               (30 days after proposed
27                                                                             discovery cut-off)
          Pretrial Order                            June 28, 2019                   September 27, 2019
28                                                                             (30 days after cut-off for

                                                          -3-
           Case 2:18-cv-00866-JCM-GWF Document 47 Filed 04/09/19 Page 4 of 5



 1                                                                              dispositive motions).
 2          B.      Discovery Cut-Off Date:         July 29, 2019
 3
            C.      Interim Status Report: In accordance with Local Rule 26-3, an Interim Status Report
 4
     will be filed by the parties with the Court sixty (60) days prior to the discovery cut-off date, and
 5
     therefore not later than May 30, 2019.
 6
            D.      Dispositive Motions: Dispositive motions may be filed no later than August 28, 2019,
 7

 8   which is thirty (30) days after the discovery cut-off date. In event that the discovery period is extended

 9   from the discovery cut-off date set forth in this Stipulation and Order to Extend Discovery Deadlines
10   and Scheduling Order (First Request), the date for filing dispositive motions shall be extended for the
11
     same duration, to be no later than thirty (30) days from the subsequent discovery cut-off date.
12
            E.      Pretrial Order: The pretrial order shall be filed by September 27, 2019, which is not
13
     later than thirty (30) days after the date set for filing dispositive motions. In the event dispositive
14

15   motions are filed, the date for filing the joint pretrial order shall be suspended until thirty (30) days after

16   the decision of the dispositive motions or until further order of the Court.

17          I.      Additional Extensions of the Discovery Plan and Scheduling Order: In accordance
18   with Local Rule 26-4, a stipulation or motion for modification or extension of this discovery plan and
19
     scheduling order must be made no later than twenty-one (21) days before the expiration of the subject
20
     deadline or as otherwise permitted by Local Rule 26-4.
21
     ..
22

23   ..

24   ..

25   ..
26
     ..
27

28

                                                          -4-
           Case 2:18-cv-00866-JCM-GWF Document 47 Filed 04/09/19 Page 5 of 5



 1          F.      Any deadline not extended in accordance with the Stipulation and Order to Extend

 2   Discovery Deadlines and Scheduling Order set forth above shall remain controlled by the Scheduling
 3
     Order (ECF No. 29) filed in this matter on November 6, 2018.
 4
     Dated this 9th day of April, 2019.                       Dated this 9th day of April, 2019.
 5
     THE THATER LAW GROUP, P.C.                               LEWIS BRISBOIS BISGAARD &
 6                                                            SMITH LLP
     /s/ M. Lani Esteban- Trinidad___                         /s/ Bruce Young______________________
 7
     M. Lani Esteban-Trinidad, Esq.                           Josh Cole Aicklen
 8   Nevada Bar No. 006967                                    Stephen L. Titzer
     7251 W. Lake Mead Blvd., Ste. 300                        Bruce C. Young
 9   Las Vegas, NV 89128                                      Scott H. Barbag
     Attorney for Plaintiffs                                  6385 S. Rainbow Blvd., Ste. 600
10                                                            Las Vegas, Nevada 89118
11   Dated this 9th day of April, 2019

12   /s/ Rebecca L. Mastrangelo__________
     Rebecca L. Mastrangelo                                   Alfred J. Bennington, Jr.
13   ROGERS, MASTRANGELO, CARVALHO                            Mary Ruth Houston
     & MITCHELL                                               Admitted Pro Hac Vice
14   700 South Third Street                                   SHUTTS & BOWEN LLP
15   Las Vegas, Nevada 89101                                  300 South Orange Ave., Ste. 1600
     Attorneys for Defendant                                  Orlando, FL 32801
16   Daniel Percy
                                                              Attorneys for Defendants
17                                                            Diamond Resorts International Marketing,
                                                              Inc. and Diamond Resorts International, Inc.
18

19

20                                                 ORDER

21          IT IS SO ORDERED.
22
            DATED: ____________________,
                      April 10           2019.
23

24
                                                By:_______________________________________
25                                                    UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                      -5-
